Citation Nr: 0410342	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-15 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) for the period beginning March 9, 2001.  

2.  Entitlement to service connection for residuals of injury to 
the left arm, shoulder, hip, and legs.  

3.  Entitlement to service connection for a respiratory disorder 
status post pleurodesis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from October 1943 to 
November 1945. 

The appeal comes before the Board of Veterans' Appeals (Board) 
from the May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
granting service connection for PTSD and assigning a 30 percent 
rating for that disorder.  The appeal also arises from a January 
2003 RO rating decision denying service connection for traumatic 
arthritis of the leg, shoulder, left arm, and hip; and service 
connection for a respiratory disorder, shortness of breath, status 
post pleurodesis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you of the 
further action that is required on your part.

In March 2004, the representative raised the issue of entitlement 
to service connection for a rapid eye movement behavior disorder 
secondary to PTSD.  That claim has yet to be adjudicated, and it 
is referred to the RO for appropriate action.  

This case was advanced on the Board's docket in March 2004.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).

The RO notified the veteran of the provisions of this law by 
development letters issued in December 2001 and December 2002, and 
by a statement of the case issued in May 2003.  Nonetheless, 
pursuant to 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159, the RO must 
afford the veteran notice of the specific evidence that is not of 
record that is still necessary to substantiate each appealed 
claim, notice of what portion of that specific evidence that he is 
expected to provide, notice that the appellant should provide any 
additional evidence he may have in furtherance of his claim, and 
notice of what specific evidence to substantiate the claim VA will 
secure.  Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claim for an increased evaluation for PTSD, a VA 
examiner conducted an examination to assess the nature and 
severity of the veteran's PTSD in March 2002.  Unfortunately, that 
examiner did not have the benefit of a review of the claims 
folder.  The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical treatment. 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Further, records reflect that the veteran has been treated at the 
Vet Center in Savannah, Georgia, but records after February 2001 
have not been associated with the claims folder.  Hence, remand 
for recent treatment records is in order.  

Staged ratings may be appropriate for evaluations to be assigned 
for the veteran's PTSD for the period beginning March 9, 2001.   
Fenderson v. West, 12 Vet. App. 119 (1999).  As RO consideration 
of the Fenderson doctrine is not documented in the claims folder, 
further development is required. 

Attempts in 1982 to obtain the veteran's service medical records 
were unsuccessful.  The Department of the Army was unable to 
confirm the veteran's reported treatment at a U.S. Army hospital 
in England for arthritis, and a request to the National Personnel 
Records Center produced a response that there were no records 
available, informing that the record loss may be fire-related.  
When service medical records are not available VA has an 
obligation to search for alternative records which may support the 
claims, and to invite the appellant to submit the same.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Indeed, VA regulations provide 
that service connection may be shown through other evidence.  
Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) 
(2003).  This evidence may be private medical records showing 
treatment of the claimed disability, fellow service personnel 
statements, personal testimony, etc.  The evidence may also be 
statements provided by accredited military experts.

In this case, a Form WD-AGO 53-55 informs that the veteran 
participated in battles and campaigns in Northern France, 
Ardennes, Rhineland, and Central Europe.  It further informs that 
the veteran received the Soldiers Medal, the Combat Infantry Badge 
(CIB), and medals reflecting service in the Euro-African-Middle 
East Theater.  He was a Platoon Sergeant and arrived in the Euro-
African-Middle East Theater in August 1944, and performed over one 
year of foreign service.  The veteran has submitted a copy of 
documentation of Battle Honors received by the 1st Battalion, 
117th Infantry of the United States Army, for performance against 
the enemy in August 1944.  The veteran also submitted a copy of 
the citation for his Soldiers Medal. 

The veteran has provided letters supporting his claim for service 
connection for arthritis from two private physicians.  Frank L. 
Hart, M.D., provided a letter dated in May 2001 opining that 
repetitive stress injuries in service caused current 
osteoarthritis.  In an April 2003 letter, Dr. Hart opined that the 
veteran had arthritis of the shoulders, knees and hands as a 
result of injuries to those parts in combat campaigns in 1944 and 
1945.  In an April 2003 letter, Charles J. Nivens, M.D., another 
private physician, opined that the veteran developed an 
intervertebral disc disorder in service in World War II, with 
subsequent radiculopathy.  Dr. Nivens noted a history of shrapnel 
in multiple areas of the body, with chronic low back and lower 
extremity pain since World War II, becoming more severe since that 
time.  

The veteran has also submitted a January 2002 statement by a 
nephew, to the effect that he had known the appellant for over 
fifty years.  The nephew averred that the veteran suffered combat 
injuries, with injuries to the shoulder, arm, hip and legs.  In 
light of the nephew's age, however, t his information must have 
been second-hand, since the nephew was, by his own admission, born 
approximately four years after the veteran's separation from 
service.   

The appellant served in combat, and 38 U.S.C.A. § 1154(b) (West 
2002) provides that, with respect to combat veterans, "[t]he 
Secretary shall accept as sufficient proof of service-connection 
[of a claimed injury or disease] satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service-connection of such injury or 
disease may be rebutted by clear and convincing evidence to the 
contrary."  

The Board notes, however, that the veteran has made inconsistent 
statements regarding his in-service injury.  During VA treatment 
in January 2001, the veteran reported that he did not remember any 
specific injuries in service, but alleged that combat activities 
inclusive of carrying heavy packs and equipment, and jumping 
hedges and ditches, resulted in his arthritis.  He then alleged 
that he has been treated for injuries to the shoulder, leg, left 
arm, and hip since separation from service in 1945.  

In January 2002, the veteran wrote that he was injured in combat 
during the Battle of the Bulge and sent to a field hospital in 
England for treatment.  He alleged, however, that he was flown 
back to his unit because the field hospital was full.  He asserts 
that he was treated by field medics while simultaneously 
"fight(ing) and leading his platoon."  As noted above, reports to 
private physicians have varied as to whether the veteran reported 
shrapnel wounds.  Additionally, there is medical disagreement as 
to whether the veteran has arthritis of the claimed joints 
altogether.  January 2001 VA x-ray examinations of the left 
shoulder, the left knee and the left hip resulted in no findings 
of arthritis.  Considering the veteran's advanced age and his 
allegations of arthritis dating from service, the absence of any 
such findings is notable.  

Still, in light of the favorable medical opinion from Dr. Hart, 
the inconsistencies in the record allow room for clarification of 
both the veteran's statements and the medical record.  Hence, in 
light of O'Hare and VA development duties in cases where service 
medical records are lost, the Board remands the arthritis claim to 
afford the veteran the opportunity to clarify his statements and 
secure a clarifying VA orthopedic examination.  

In October 2002, records from Southeast Lung and Critical Care 
Specialists were received.  These show that the veteran suffers 
from pleural effusion status post pleurodesis, dyspnea, and 
congestive heart failure.  The veteran has attributed his current 
respiratory disorders to smoke inhalation while in combat.  In 
light of the veteran's combat history, and the fact that smoke is 
not an unusual environmental factor on the battlefield, a VA 
respiratory examination is in order, to address the likelihood 
that any current lung disorder is attributable to service.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the claims file and ensure that all 
additional evidentiary development action required by law is 
completed.  The RO must notify the veteran of the evidence still 
not of record that is necessary to substantiate his remanded 
claims, to include the information and specific evidence that VA 
will obtain, and information and specific evidence that the 
appellant himself must submit.  The RO should also notify the 
veteran that it is his responsibility to submit all pertinent 
evidence in his possession.  While the claimant is ultimately 
responsible to provide the necessary evidence, VA will make 
efforts to obtain any additional as-yet-unobtained relevant 
evidence, such as VA and non-VA medical records, or records from 
government agencies, if he identifies such records and the 
custodians thereof.  VA must notify the veteran of evidence he 
identified that could not be obtained so that he may attempt to 
obtain the evidence himself.  

2.  In light of past inconsistent statements regarding inservice 
injuries or treatment, the RO must ask the veteran to provide a 
clear, definite statement addressing any wounds, injuries, damage 
to joints, damage to lungs, and medical treatments received in 
service, including the time and place of each and the 
circumstances surrounding each incident.  The RO must ask the 
veteran to submit all available supporting documentation or 
evidence of these in-service wounds, injuries and treatments.  The 
veteran is to clarify which shoulder and which hip he claims to 
have injured in service.  Any response received should be 
associated with the claims folder.  

3.  The RO should ask the veteran to identify all medical records, 
VA or private, which may be pertinent to his claims but have not 
yet been associated with the claims folder.  He should be asked to 
provide contact information and necessary authorizations and 
releases to permit VA to obtain any additional treatment records.  
This includes any as-yet-unobtained records of treatment from 
private physicians Charles J. Nivens, Randall B. Evans, Frank L. 
Hart, and Paul Slota; as well as from the Hilton Head Medical 
Center and Clinics, and from Southeast Lung and Critical Care 
Specialists.  Thereafter, the RO should attempt to obtain all 
indicated records which are not already in the claims file.  The 
RO should inform the veteran of the outcome of each records 
request.  If records are not obtained from any private source 
identified by the veteran, the RO must notify him that he is 
responsible for securing these records if he desires that VA 
consider them.  All records and responses received should be 
associated with the claims folder.  

4.  Additional efforts should be made to obtain any available 
service medical records and service personnel records.  Requests 
should be made to the NPRC and the Army Service Department.  If 
records cannot be obtained, the RO should request that efforts be 
made to reconstruct information regarding the veteran's service.  
The RO should request all available information regarding any 
treatment or hospitalization in service, units of assignment, 
dates of assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside the 
United States.  The RO must associate with the claims folder all 
records and responses received.  

5.  To the extent not already obtained, records should also be 
obtained from the Beaufort Primary Care Clinic, Naval Hospital, 
Beaufort, South Carolina; from the VA Medical Center (VAMC) in 
Charleston, South Carolina; and from the Vet Center in Savannah, 
Georgia.  All records and responses received should be associated 
with the claims folder.   

6.  Thereafter, the veteran should be afforded a VA psychiatric 
examination to address the nature and severity of his PTSD.  The 
claims folder and a copy of this remand must be provided to the 
examiner for review for the examination.  All indicated tests and 
studies should be accomplished.  The examiner is to be provided a 
copy of the rating criteria to assist in preparing a report 
addressing the nature and extent of any PTSD.  

7.  Also after completion of development instructions 1 through 6, 
the veteran should also be afforded a VA orthopedic examination to 
assess the nature and etiology of any current residuals of claimed 
inservice injuries to the left arm, shoulder, hip, and legs.  The 
claims folder and a copy of this remand must be provided to the 
examiner for review for the examination.  All indicated tests and 
studies should be accomplished.  For each joint for which an 
inservice injury is alleged, the examiner should separately 
address: a) What disorders, if any, are present in that joint?  B) 
For each joint disorder identified, is it at least as likely as 
not that the disorder developed during the veteran's period of 
service?  The examiner must address the possibility that the 
veteran suffered a repetitive stress injury in service, and if so 
whether that is responsible for any current disability.  The 
examiner must base his opinions on independent evidence of past 
history of inservice injury, and cannot rely solely on the 
veteran's own statements of injury in service to support an 
opinion.  The each opinion provided must be explained in full.  

8.  Also after completion of development instructions 1 through 6, 
the veteran should be afforded a VA pulmonary examination to 
assess the nature and etiology of any current lung disorder.  The 
claims folder and a copy of this remand must be provided to the 
examiner for review for the examination.  All indicated tests and 
studies should be accomplished.  For each lung disorder 
identified, the examiner should address whether it is at least as 
likely as not that the disorder developed during the veteran's 
period of service, to include due to smoke inhalation on the 
battlefields of Europe.  The examiner must base his opinions on 
independent evidence of past history of inservice harm to the 
lungs, and cannot rely solely on the veteran's own statements of 
injury in service to support an opinion.  The each opinion 
provided must be explained in full.  

9.  The remanded claims are then to be readjudicated.  Staged 
ratings should also be considered for the PTSD claim, pursuant to 
Fenderson.  If any determination is adverse, the veteran and his 
representative must be provided a supplemental statement of the 
case which includes a summary of additional evidence submitted, 
any additional applicable laws and regulations, and the reasons 
for the decision.  They should then be afforded the applicable 
time to respond.  Particular care and attention must be afforded 
to ensuring that the veteran has been provided complete notice of 
what VA will do and what he must do in support of his claims.  
Quartuccio.  Care must be exercised to ensure that prejudicial 
error did not result from any failure to provide complete and 
timely notice, pursuant 38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 
3.159, as applicable to his claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





